Citation Nr: 1608305	
Decision Date: 03/02/16    Archive Date: 03/09/16

DOCKET NO.  10-05 292	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUES

1.  Entitlement to service connection for a bilateral knee disability.

2.  Entitlement to service connection for a bilateral wrist disability.

3.  Entitlement to service connection for bilateral hearing loss. 

4.  Entitlement to service connection for residuals of trauma to the right eye.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Steve Ginski, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Navy from October 1986 to May 2007.  

This matter comes to the Board of Veteran's Appeals (Board) on appeal from a July 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas.  

The Veteran appeared before the undersigned Veterans Law Judge for a December 2015 videoconference hearing.  A transcript of this hearing is of record.  

The issues of service connection for a bilateral wrist disability, an eye disability, and bilateral hearing loss are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Resolving reasonable doubt in the Veteran's favor, his left knee disability had onset during active service.

2.  Resolving reasonable doubt in the Veteran's favor, his right knee disability had onset during active service.




CONCLUSIONS OF LAW

1. The criteria for service connection for a left knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

2. The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C.A. §§ 5103, 5103A (West 2014) and 38 C.F.R. § 3.159 (2014).  The Board makes no unfavorable decision in the instant case.  As such, a discussion as to whether VA has met its duties to notify and assist is not necessary at this time.

The Veteran filed a claim of entitlement to service connection for a bilateral knee disability in December 2006.  After a thorough review of the record, the Board resolves reasonable doubt in the Veteran's favor by finding that service connection is warranted for his bilateral knee disability.  

There is a history of complaints of knee pain in the Veteran's active service.  Specifically, a December 2005 treatment note shows the Veteran complaining of right knee pain for the previous six years.  Next, the Veteran underwent an examination for his claim of entitlement to service connection for a bilateral knee condition in January 2007, during the Veteran's active service.  The Veteran indicated that his knee symptoms had started several years prior.  The bilateral knee pain would intensify when the Veteran was going up and down ladders.  The Veteran was unable to carry boxes up stairs, as his knees would give way and the pain would worsen.  The examiner assessed the Veteran with a bilateral knee strain.  X-ray images showed no significant abnormalities.  

Post-service, in his May 2012 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran described his knees aching constantly, stating he had suffered from knee pain for the "last 20 years."  Private treatment records from December 2013 document the Veteran undergoing physical therapy to treat knee pain.  In his December 2015 hearing, the Veteran again affirmed that he had suffered from bilateral knee pain, noting that the right knee caused the most pain.  The Veteran often would resort to self-purchased knee braces to help treat the pain.  The Veteran also described having to go to physical therapy to treat his symptoms.  

The Veteran has consistently described the same knee pain and symptomatology as described in his January 2007 in-service VA examination.  This is probative evidence that the Veteran's bilateral knee symptoms persisted throughout the claim and appeal period and preexisted this period in the Veteran's active duty.  Thus, the Board resolves all reasonable doubt in the Veteran's favor and finds that the Veteran's bilateral knee disability had onset during his active duty.  Service connection for a bilateral knee strain is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2015); Gilbert v, Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for a left knee disability is granted. 

Service connection for a right knee disability is granted.  


REMAND

The Veteran underwent an examination for his claim of entitlement to service connection for a bilateral wrist condition in January 2007.  Describing the medical history, the Veteran indicated his bilateral wrist pain had been intermittent during his active duty.  Push-ups would worsen the pain, and working on the computer for more than ten to 15 minutes would result in increased pain as well.  X-ray images showed no significant abnormalities, and the examiner diagnosed the Veteran with bilateral wrist strain.  In his May 2012 VA Form 9, Appeal to the Board of Veterans' Appeals, the Veteran described sustaining trauma to his left and right wrists during his active duty while performing manual labor.  In his December 2015 hearing, the Veteran testified that bilateral wrist pain began during his active service.  That pain had persisted after his separation from active service.  The RO denied service connection because the Veteran's diagnosed bilateral wrist strain was not a chronic condition.  Given the Veteran's statements over the course of the appeal the Board finds that a new VA examination is necessary on remand to determine whether the Veteran's wrist complaints subsequent to his diagnosis of right wrist strain in his January 2007 VA examination are symptoms of an underlying chronic disability.  

Next, the Veteran initially claimed entitlement to service connection trauma to the right eye in December 2006.  A January 2007 VA examination documents normal findings for the right eye.  However, in his December 2015 hearing, the Veteran claimed that the intended eye for the purpose of his service connection claim was the left eye.  Seeming to support this testimony are statements made by the Veteran in his May 2012 VA Form 9, Appeal to the Board of Veterans' Appeals.  At that time, the Veteran described suffering damage to side of his face and suffering a concussion in July 1989.  The Veteran indicated he is now unable to look left without becoming dizzy.  In addition to his claim of service connection for residuals of trauma in the eye, in his January 2008 notice of disagreement, the Veteran argued his consistently high blood pressure, a service-connected condition, impairs his vision.  This appears to be a theory of entitlement not previously argued by the Veteran.  In summary, there is confusion as to which eye the Veteran is actually claiming entitlement to service connection for, and the Veteran has posited more than one theory of entitlement.  A remand is necessary to develop the Veteran's claim on all theories of entitlement.

Moving to the Veteran's claim of entitlement to service connection for bilateral hearing loss, the Veteran underwent an examination for this claim in February 2007.  At that time, the Veteran did not have a hearing loss disability for VA compensation purposes.  However, during his December 2015 hearing, the Veteran indicated that his hearing levels had worsened and would meet the minimum level of hearing loss for VA compensation purposes.  Thus, a remand is also necessary for a VA examination for this claim.  

Accordingly, the case is REMANDED for the following action:

1.  Ensure that the Veteran is scheduled for appropriate VA examination for his bilateral wrist disability claim.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

The examiner should identify any and all wrist disorders the Veteran has had at any time since he filed his claim in December 2006.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed wrist disorder, to include arthritis, had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to address the Veteran's assertions in his May 2012 Form 9 Appeal to the Board of Veterans' Appeals and his December 2015 hearing, that his bilateral wrist disability had onset as a result of trauma sustained during manual labor during his active service.

2.  Ensure that the Veteran is scheduled for appropriate VA examination for his residuals of eye trauma claim.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

(a)  The examiner should identify any and all left eye disorders the Veteran has had at any time since he filed his claim in December 2006.  

(b)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed left eye disorder had onset during the Veteran's active service or was caused by his active service; specifically, in his opinion, the examiner is asked to address the Veteran's assertions that a left eye condition, manifested by becoming dizzy whenever he looks to the left, had onset as a result of a blow to the face sustained during active duty.  

(c)  In the alternative, The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed eye condition was caused by the Veteran's service-connected hypertension

(d)  The examiner is asked to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that any diagnosed eye condition has been aggravated (permanently worsened) by the Veteran's service-connected hypertension.

3.  Ensure that the Veteran is scheduled for appropriate VA examination for his hearing loss claim.  The claims file must be provided to the examiner, the examiner must review the claims file in conjunction with the examination, and the examiner must annotate his or her report as to whether the claims file was reviewed.  

The examiner should determine whether the Veteran has a hearing loss disability for VA compensation purposes.  The examiner is asked to provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that a bilateral hearing loss disability is related to or caused by the Veteran's active service.

4.  After the requested development is completed, readjudicate the claims on appeal. If the benefits sought are not granted in full, provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate opportunity to respond thereto before returning the case to the Board.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).





______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


